                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

JACQUES SAADE,                            *
                                          *
             Plaintiff,                   *
                                          *
       v.                                 *                  Civil Action No. 18-cv-11534-IT
                                          *
WILMINGTON TRUST, NATIONAL                *
ASSOCIATION, as Trustee of MFRA TRUST     *
2014-2, FAY SERVICING LLC, PNMAC          *
MORTGAGE CO., LLC, CHRISTIANA TRUST, *
DOES,                                     *
                                          *
             Defendants.                  *
__________________________________________*
                                          *
JACQUES SAADE,                            *
                                          *
             Plaintiff,                   *
                                          *
       v.                                 *                  Civil Action No. 18-cv-11873-IT
                                          *
FAY SERVICING, LLC, WILMINGTON TRUST, *
NATIONAL ASSOCIATION, as Trustee of       *
MFRA Trust 2014-2, PNMAC MORTGAGE CO., *
LLC, CHRISTIANA TRUST, DOES,              *
                                          *
             Defendants.                  *
__________________________________________*


                                  MEMORANDUM & ORDER


TALWANI, D.J.

       For the reasons that follow, the court resolves a series of related motions in Civil Action

No. 18-cv-11534 and Civil Action No. 18-cv-11873 by denying Plaintiff Jacques Saade’s Motion

for Leave to Dismiss his federal cause of action (filed as dockets [#14], [#15], in Civil Action

18-cv-11534) and his Motions to Remand (filed as dockets [#16], [#27], [#42] and [#45] in the
same action) and granting Defendants Wilmington Trust, National Association, as Trustee of

MFRA Trust 2014-2 and Fay Servicing LLC’s Motion to Consolidate (filed as docket [#6] in

Civil Action 18-cv-11873).

       Background

       On July 23, 2018, Defendants Wilmington Trust, National Association, as Trustee of

MFRA Trust 2014-2, and Fay Servicing LLC removed to federal court a state court action

against them, PNMAC Mortgage Co., LLC, and Christiana Trust. The Notice of Removal

asserted several grounds for removal, including that the Amended Complaint in that action

included a federal claim under the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C.

§ 2605(b)(2)(A). Civil Action 18-cv-11534, Notice of Removal ¶ 22 [#1] (citing Compl. Count

Six, ¶¶ 156-162 [#1-1]).

       Plaintiff promptly filed an Emergency Motion to Remand [#5]. The court denied the

motion, based on the court’s federal question and supplemental jurisdiction. Civil Action 18-cv-

11534, Mem. & Order [#12] at 2-3, citing 28 U.S.C § 1331; 28 U.S.C §§ 1367(a); Negron-

Fuentes v. UPS Supply Chain Solutions, 532 F.3d 1, 7 (1st Cir. 2008).1

       Plaintiff immediately sought leave to dismiss his RESPA claim, and renewed his motion

to remand. Civil Action 18-cv-11534, Motion for Leave to Dismiss RESPA Claim, Count 6

[#14], Motion for Leave to Dismiss RESPA Claim, Count 6 [#15]; Revised and Renewed Motion




1
  Defendants asserted further that diversity jurisdiction also exists, stating that the amount in
controversy exceeds $75,000 and that Defendants’ citizenship is diverse from that of Plaintiff.
See Notice of Removal at 4-6 [#1]. Defendants represent their citizenship based on their
principal places of business. Id. at 4. However, “[t]he citizenship of an unincorporated entity,
such as a partnership, is determined by the citizenship of all of its members.” Pramco LLC ex.
rel. CFSC Consortium, LLC v. San Juan Bay Marina, Inc., 435 F.3d 51, 54 (1st Cir. 2006). The
record before the court in this case does not include this information, and the court did not reach
the question of whether diversity jurisdiction exists. Mem & Order [#12], at 2, n.2.
                                                 2
to Remand [#16].

       Sixteen days later, while those motions were pending, Plaintiff file a new action against

the same four defendants asserting RESPA and other claims. Civil Action 18-cv-11873,

Complaint [#1]. Defendant has moved to consolidate the two actions. Civil Action 18-cv-11873,

Motion to Consolidate [#6]. Plaintiff has opposed the motion to consolidate, and has renewed the

Motion to Remand the first action. Civil Action 18-cv-11534, Pl. Opp. and Renewed Motion

[#27], Pl. Renewed Motion to Remand [#42], Pl. Emergency Motion to Remand [#45]; Civil

Action 18-cv-11873, Pl. Opp. and Renewed Motion [#7].

       Discussion

       Plaintiff’s stated basis for requesting leave to dismiss Count 6 of the Amended Complaint

is so that he may proceed in state court. Civil Action 18-cv-11534, Motion for Leave to Dismiss

RESPA Claim, Count 6 [#14] at 2; Motion for Leave to Dismiss RESPA Claim, Count 6 [#15] at

1. If Plaintiff was truly dropping this claim, the court would still need to determine whether

subject matter jurisdiction remains, as the removing Defendants contend, based on diversity of

citizenship, before remanding the action. The court need not reach this issue, however, as

Plaintiff has made clear by filing a new action that he has no intention of dropping the federal

claim at all, but is only seeking to split the claims between the two actions. Accordingly, the

court finds no grounds to allow Plaintiff’s Motion for Leave to Dismiss RESPA Claim, Count 6

[#14] and Motion for Leave to Dismiss RESPA Claim, Count 6 [#15], and these motions are

DENIED. Plaintiff’s motion to remand filed with these two motions rests on the premise that the

RESPA Claim has or will be dismissed. Civil Action 18-cv-11534, Revised and Renewed

Motion [#16], at 1. Since the motions for leave to dismiss the RESPA claim are denied, this

motion to remand is also DENIED.



                                                 3
       Plaintiff has filed a number of additional motions to remand. Civil Action 18-cv-11534,

Pl. Opp. and Renewed Motion [#27] 2; Pl. Renewed Motion to Remand [#42]; Pl. Emergency

Motion to Remand [#45].3 The first of these raises the same argument regarding the dismissal of

the RESPA claim and is denied for the same reason as the Revised and Renewed Motion [#16].

The remaining two are untimely, for any motion to remand on the basis of any defect other than

lack of subject matter jurisdiction must be made within 30 days after the filing of the notice of

removal. 28 U.S.C. § 1447(c). Nor do these motions state grounds supporting remand. Plaintiff’s

Renewed Motion to Remand [#42] complains of alleged deception by Defendants’ attorney,

while Plaintiff’s Emergency Motion to Remand [#45] complains that Defendant countered

Plaintiff’s efforts to extend a state court injunction by identifying the proceedings here. Neither

of these arguments provide grounds for remand. Accordingly, these Motions for Remand are also

DENIED.

       Finally, the court considers Defendants’ motion for consolidation under Federal Rule of

Civil Procedure 42(a). The actions share the same parties and the RESPA claim and relate to the

same residential mortgage loan. Def. Mem. [#6] at 5. The court finds that consolidation will

avoid further duplicative actions and is warranted here.

       Conclusion

       For the foregoing reasons, in Civil Action 18-cv-11534, Plaintiff’s Motion for Leave to

Dismiss RESPA Claim, Count 6 [#14], Motion to Dismiss RESPA Claim, Count 6 [#15],


2
  Plaintiff filed his Opposition to Defendants’ Motion to Consolidate and Renewed Motion [to]
Remand in both actions. Civil Action 18-cv-11534, Pl. Opp. and Renewed Motion [#27]; Civil
Action 18-cv-11873, Pl. Opp. and Renewed Motion [#7]. Since a case may be remanded to state
court only when it was removed from state court, 28 U.S.C. § 1447, and the second action was
filed directly in federal court, Plaintiff presumably was not seeking to remand the second action.
3
  Pl. Emergency Motion to Remand [#45] also sought a preliminary injunction. That portion of
the motion is not addressed here and has been set for hearing.
                                                  4
Revised and Renewed Motion to Remand [#16], Pl. Opp. and Renewed Motion [27], Pl.

Renewed Motion to Remand [#42], and Pl. Emergency Motion to Remand [#45] are DENIED.

In Civil Action 18-cv-11873, Defendants’ Motion to Consolidate [#6] is GRANTED. All further

pleadings shall be filed on the docket of Civil Action 18-cv-11534 as the earlier filed docket.

       IT IS SO ORDERED.

                                                                     /s/ Indira Talwani
Date: February 26, 2019                                              United States District Judge




                                                 5
